Detailed Action
1.	This communication is responsive to “Request for Continued Examination (RCE)” filed on 01/05/2022.
2.	Claims 1, 3, 11, 13, 18 and 20 are currently amended, claim 22 is newly added and claims 2, 9, 12 and 19 are cancelled.
3.	Rejections under 35 USC 103 for claims 1-8, 11-16, and 18-21 are withdrawn in view of the amendments and arguments presented by the applicant, specifically on pages 10-13 of the Arguments/Remarks, directed towards references Document1_YouTube (DOC1), JaysCADD and Willis, et al.
4.	Claims 1, 3-8, 10-11, 13-18 and 20-22 are allowed.
 
Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
6.	Claims 1, 3-8, 10-11, 13-18 and 20-22 are allowable. The following is an examiner’s statement of reasons for allowance: Claims 1, 3-8, 10-11, 13-18 and 20-22 are considered allowable since when reading the claims in light of the
specification, none of the references of record, alone or in combination, disclose or
suggest the combination of limitations specified in the independent claims, specifically “displaying one or more graphical items each indicative of a respective corner feature, each graphical item being individually selectable by the user for individual edition of its respective corner feature, the individual edition of the respective corner feature of an individually selected graphical item being independent of affecting corner features of non-selected graphical elements.” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 11 and 18 of the instant application (as supported in specification paras [0056, 0077 and 0079] and Figures 4-6).

Prior Art of Record
7.	The Prior art of reference DOC1 disclosed “for designing a 3D modeled object by
interaction of a user with a feature-based CAD system, the 3D modeled object
representing a mechanical structure, the mechanical structure including
structural members, the mechanical structure further including corners,
respective structural members being connected together at each corner, the
method comprising: creating structural member features in response to an
interaction of the user with the feature-based CAD system, each structural
member feature representing a respective structural member of the mechanical
structure; displaying to the user a graphical representation of the
mechanical structure based on the structural member features created in response
to the interaction of the user with the feature-based CAD system”; 
	The prior art references Tamas Varady et al. (“Automatic extraction of surface structures in digital shape reconstruction”) and Rafael Sacks et al. (“Parametric 3D modeling in building construction with examples from precast concrete”) combinedly disclosed “creating corner features, each corner feature being a separate and distinct a corner feature[[s]] of a corresponding corner includes determining a type depending on number of structural members connected at the corresponding corner and on location of resulting connection with respect to the connected structural members, the automatically created corner features thereby parametrizing connections between structural members of the mechanical structure;
	The prior art reference Willis disclosed A computer-implemented method …
	The prior art made of record and not relied upon is considered pertinent to
Applicant's disclosure, E.S. Abouel Nasr et al. (“A new methodology for extracting manufacturing features from CAD system”) teaches methodology developed for 3D prismatic parts that are created by using solid modeling and the part design is introduced through CAD software, is represented as a solid model. The boundary (B-rep) geometrical information of the part design is analyzed by a feature recognition program that is created specifically to extract the features from the geometrical information. The feature recognition program is able to recognize these features: slots (through, blind, and round corners) and steps (through, blind, and round corners). These features are called manufacturing information that are mapped to process planning as an application.
	However, none of the references of record alone or in combination disclose or
displaying one or more graphical items each indicative of a respective corner feature, each graphical item being individually selectable by the user for individual edition of its respective corner feature, the individual edition of the respective corner feature of an individually selected graphical item being independent of affecting corner features of non-selected graphical elements.” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 11 and 18 of the instant application.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
8.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 
    	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

   	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NUPUR DEBNATH/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148